FROEB, Chief Judge, Division 1,
dissenting:
For the reasons stated in my dissent to the original majority opinion, it is my belief that the probationary term imposed by the trial court is valid and if successfully completed by the appellant, the trial court may designate the conviction as a misdemeanor. I would therefore grant the appellee’s motion for rehearing. I would deny the appellant’s motion for rehearing to the extent that it urges the setting aside of the plea. Nevertheless, I concur with the majority that its decision should be prospective only in its operation.